DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure includes a description of (A) how to retain the insulator in place while inserting the first layer of the conductor material, and separately, (B) how to retain the insulator in place while inserting a second layer of the conductor material. (A) can be practiced by (a1) retaining the insulator using a disk-shaped or annular retaining element as shown in Figs. 1 and 2 (see para. [0015]), or (a2) by circumferentially applying a squeezing force as shown in Fig. 3 (see para. [0018]). (a3) A support element can be introduced into the projection until the first layer of the conductive material is received in the slot (see para. [0019]-[0020]). (B) can be practiced as in Fig. 4, by (b1) applying a pressing force against the first slot insulation and the first layer of conductor material (see para. [0006] and [0007]). 
The amendment made to claim 1 requires “introducing a first layer of a conductor material into the slot such that a force-fit between the first layer of conductor material and the slot insulation in a region of the projection is produced which force-fit fixes the slot insulation in the longitudinal direction”. However, this limitation is not supported by the original disclosure, because it requires the force-fit being produced by introducing the first layer of the conductive material into the slot. However, as discussed above, a force-fit is discussed in the original disclosure only with respect to (B), the force-fit being produced by applying a force after the first layer of the conductive material is already in the slot, to press the insulation against the first layer of conductor material and retain the insulation in place during insertion of the second layer of conductive material. With respect to the (a3) embodiment there is no discussion of a force-fit and the force is applied against the insulation while a support element is in the projection portion. There is therefore no support in the application as originally filed for a force-fit being produced as a result of inserting the first layer of conductor material into the slot. In the application as originally filed, the force is temporary, to prevent movement of the insulation during conductor insertion, whereas as amended the claimed force-fit is permanent, being a result of inserting the first layer of conductor material into the slot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ide (US2020/0220438A1).
Ide reads on the claims as follows:
Claim 12.  A method for producing an electric motor having a coil, comprising the steps of: 
providing a coil core (10, Fig. 1), wherein the coil core has a slot (13) which extends in a longitudinal direction of the coil core; 
introducing a slot insulation (30, Figs. 4 and 15) into the slot such that the slot insulation projects beyond the coil core in the longitudinal direction and forms a projection (33, Fig. 4); 
introducing (see Fig. 11 and para. [0076]-[0090] and [0093]) a first layer (radially outer-most 21) of a conductor material (20, Fig. 12) into the slot such that a force-fit between the first layer of the conductor material and the slot insulation in a region of the projection is produced which force-fit fixes the slot insulation in the longitudinal direction (as the first layer is introduced into the slot, radial expansion of the coil also inherently causes at least some of the elements of the first layer of the conductor material to press against the insulation on the sides of the slot, at the transition between the slot and the axial end of the core, i.e. “in the region of the projection”); and 
after the step of introducing the first layer of the conductor material into the slot, introducing a second layer of the conductor material into the slot (see Fig. 2; while the first layer is already in the slot, at least one layer of the conductor material is still outside of the slot). 
Claim 14.  The method according to claim 12, wherein the slot has a slot cross section and wherein the first layer fills a first cross-sectional region of the slot cross section; and further comprising the step of: retaining the slot insulation during the introducing  of the first layer into the slot by supporting the slot insulation (using jigs 41 and 42) on end sides (see Fig. 11; the jugs 41 and 42 support the walls of the insulator) in a region of a second cross-sectional region of the slot cross section which is provided for the second layer.
Claim 15.  The method according to claim 14 further comprising the step of supporting the slot insulation over a full surface area or in regions in the region of the second cross- sectional region. See rejection of claim 14.
Claim 16.  The method according to claim 12, wherein the coil has a plurality of slots; and further comprising the step of: simultaneously introducing respective first layers into the plurality of slots. See Fig. 12. The coil 12 is annular, and has multiple layers such that conductors are inserted into multiple slots simultaneously.
Claim 17.  The method according to claim 12, wherein shaped bars are used as the conductor material; and further comprising the step of: shaping an annular or basket-shaped shaped bar layer (20) to form the first layer. See Figs. 1 and 11.
Claim 18.  The method according to claim 14 further comprising the step of retaining the slot insulation during the introducing of the first layer by a disk-shaped or annular retaining element (70, Fig. 12) which overlaps the second cross-sectional region.
Claim 19.  The method according to claim 12 further comprising the step of retaining the slot insulation during the introducing of the first layer into the slot by circumferentially introducing a force to the projection (using jigs 41 and 42; prior to insertion of the jigs, the sides of the insulator, including portions 33, are closer together; see para. [0073]).
Claim 20.  The method according to claim 19 further comprising the step of introducing a support element (21) into the projection. The projections 33 define a horseshoe shape. The conductor portion 21 is received within the insulator 30, and thereby within the projections 33.
Claim 21.  The method according to claim 12, wherein the coil core is formed by a rotor or a stator (10) of the electric motor.
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
Applicant argues Ide does not disclose the invention as now claimed, as Ide does not disclose sequential introduction of the slot-housed portions 21 into the slots 13 and any first layer of the slot-house portion 21 force-fit fixing the insulating sheet 30 in the longitudinal direction before introducing a second layer of the slot-housed portion 21 into the slot. 
The examiner respectfully disagrees. It should first be noted that the invention as now claimed does not appear to find support in the application as originally filed (see rejection under 35 U.S.C. 112(a)). Additionally, although Fig. 11 shoes the slot-housed portions 21 perfectly centered between the two sides of the insulation 30, one of ordinary skill before the effective date of the claimed invention would have found it readily apparent that radially-outward expansion of the coil 20 also causes movement of the slot-housed portions 21 toward one or the other of the side walls of the slot, thereby inherently pressing against the insulation 30 while the first layer of the conductor material is being inserted into the slot. This occurs while at least one layer of conductor material is still outside the slot, as seen in Fig. 11. Therefore, the second layer of conductor material is introduced into the slot after introducing the first layer of conductive material. 
Applicant further argues “Ide discloses that interference between the slot-housed portion 21 and the insulating member 30 is to be prevented.” 
The examiner respectfully disagrees. The prevention of interference mentioned in Ide refers to the fact that the guide jigs 41 and 42 keep the insulation 30 open, i.e. pushed toward the sides of the slot, such that as the slot-house portions 21 are inserted into the slot, they are properly received within the insulation. It does not refer to avoiding contact between the slot-house portions 21 and the insulation, once the slot-housed portion is received within the insulation, in the slot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729